DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amended claims filed on 3/21/2022, wherein:
Claims 1, 4, and 15 have been amended;
Claim 2 is cancelled;
Claims 3, 5-14, and 16-21 remain as original or previously presented; and
Claims 1, and 3-21 are currently pending and have been examined.

Allowable Subject Matter
Claims 1, and 3-21 are allowed.

The following is the examiner’s statement of reasons for indicating Patent-eligible subject matter in view of 35 USC § 101.
The claims recite an abstract idea for presenting a plurality of application indications to a user.  The claimed limitations cover Certain Methods of Organizing Human Activity such as commercial or legal interactions including marketing or sales activities.  Under Step 2A, Prong 2, the claimed invention has been deemed to recite limitations that integrate the abstract idea into a practical application.  The steps in independent claims 1, 4, and 15 for “providing a processor that presents a plurality of application indications to a user for display on a mobile device associated with the user, the mobile device including a mobile processor and a memory; said processor determining a user attribute based on a user's online activity with said mobile device and said user's location; said processor obtaining from a provider of an application a user attribute describing a target audience associated with the application; said processor comparing the determined user attribute with the user attribute received from the provider of the application; said processor automatically adding an application indication to the plurality of application indications to present to the user for display on the mobile device associated with the user based on comparing the determined user attribute with the user attribute received from the provider of the application and further based on said user's location; said processor presenting the plurality of application indications to the user for display on the mobile device associated with the user; and said processor reducing the mobile device’s bandwidth consumption of downloading the application by: dividing the application into a plurality of modules needed for executing the application on the mobile device associated with the user; downloading to the mobile device associated with the user a subset of the plurality of modules when requested by the user by selection of a corresponding application indication on the mobile device by the user and storing the rest of the plurality of modules on a device associated with the provider of the application; decoupling viewability of the application indication on the mobile device associated with the user and availability of the application for execution on the mobile device associated with the user by creating a first list including the plurality of application indications to present to the user for display on the mobile device associated with the user that comprise available applications, and a second list including a plurality of applications that have been downloaded to the mobile device associated with the user; and based on any of the determined user attribute, the user attribute received from the provider of the application, and the user's location, automatically removing the application indication from the first list, wherein the application indication is no longer displayed to the user on the mobile device, while maintaining the subset of the plurality of modules associated with the application indication downloaded on the mobile device; wherein upon said processor automatically adding the removed application indication to the plurality of application indications presented to the user on the mobile device based on any of the determined user attribute, the user attribute received from the provider of the application, and the user's location, and further based upon said mobile device receiving a selection of the application indication by the user, said mobile device executing the application” are limitations, which when considered as an ordered combination, integrate the abstract idea into a practical application. 
Specifically, the claimed limitations provide an improved application management method and system that improves functioning of the mobile device by: reducing the amount of data that needs to be downloaded for an application; decoupling viewability of the application indication and availability of an application for execution; dividing applications into modules so that only a subset of modules is downloaded when an application is selected; and storing the remaining modules on the application provider’s devices.  These limitations improve network bandwidth consumption by reducing the amount of data downloaded to a mobile device for applications, which leads to better overall performance of the mobile device (see specification paras. 134, 136, 147, 148).  
Additionally, under Step 2B, the elements in the amended independent claims for: “dividing the application into a plurality of modules needed for executing the application on the mobile device associated with the user; downloading to the mobile device associated with the user a subset of the plurality of modules when requested by the user by selection of a corresponding application indication on the mobile device by the user and storing the rest of the plurality of modules on a device associated with the provider of the application; decoupling viewability of the application indication on the mobile device associated with the user and availability of the application for execution on the mobile device associated with the user by creating a first list including the plurality of application indications to present to the user for display on the mobile device associated with the user that comprise available applications, and a second list including a plurality of applications that have been downloaded to the mobile device associated with the user; and based on any of the determined user attribute, the user attribute received from the provider of the application, and the user's location, automatically removing the application indication from the first list, wherein the application indication is no longer displayed to the user on the mobile device, while maintaining the subset of the plurality of modules associated with the application indication downloaded on the mobile device”, as an ordered combination, are not well-understood, routine, conventional activities.  
For these reasons, independent claims 1, 4, and 15 are deemed patent eligible under 35 USC 101.  Dependent claims 3, 5-14, and 16-21 are deemed patent eligible by virtue of dependency on a patent eligible claim.

Examiner’s statement of reasons for indicating allowance of the independent claims over the prior art was previously discussed in the non-final rejection dated 12/20/2021 and hence not repeated here.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu et al. (App Adoption: The Effect on Purchasing of Customers Who Have Used a Mobile Website Previously) teaches App adoption by consumers.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL S SCHWARZENBERG/Examiner, Art Unit 3695                                                                                                                                                                                                        5/4/2022